1                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEVADA
2
     SCOTTSDALE INDEMNITY COMPANY                     Case No.: 2:18-cv-00313-APG-VCF
3

4

5                               Plaintiff(s),
6            vs.

7        QUALITY MEDICAL IMAGING OF
         CALIFORNIA,INC.; AND QUALITY
8        MEDICAL IMAGING,LLC,
9                               Defendant(s).
10

11                                SUBSTITUTION OF ATTORNEY
12

13       Scottsdale Indemnity Company           (Plaintiff)(Defendant) hereby substitutes
                     (Name ofParty)
14
         Valerie D. Rojas of Cozen O'Connor
15                                               (New Attorney)
                     601 S. Figueroa Street, Los Angeles, CA 90017
16   (Address):
17
     (Telephone):(213)892-7900                             ,as attorney of record in place and
18

19   stead of:     Leland Howard Jones ,IV of Wiley Rein LLP
                   Breitman LLP                  (Present Attorney)
20
21   DATED:         October    ,2018                    R-Cr‘j(Ct.aLIN
                                                                                  Dlit"Le-)6—
                                                               (Signature of Parth
22
     I consent to the above substitution.
23

24   DATED:         October 8 , 2018
                                                                      (Signature ofPresent Attorney)
25   a   $   •




26
27
28                                                                                                     6/95
1    I am duly admitted to practice in this District.
2    Above substitution accepted.
3    DATED: October 9,2018
                                                          (Signature of New Attorney)
4

5
     Please check one: X      RETAINED,or               APPOINTED BY THE COURT
6

7
                                          APPROVED:
8

9              October 11, 2018
     DATED:
10                                              UNITED STATES DISTRICT JUDGE
11                                                                     Magistrate
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28                                             2                                        6/95
                                 CERTIFICATE OF SERVICE

       In accordance with Rule 5(b) of the Nevada Rules of Civil Procedure, I hereby certify that on

the 9th day of October 2018, a copy of SUBSTITUTION OF ATTORNEY was served on all

CM/ECF registered parties by filing and serving the same using the CM/ECF filing system.


                                                             /s/ Bonnie KerkhoffJuarez
                                                          BONNIE KERKHOFF JUAREZ
                                                        An Employee of Selman Breitman LLP
